DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art discloses cycloid transmission comprising: a rotary shaft; first and second input side eccentric cams attached adjacent to each other to the rotary shaft and configured to be rotated eccentrically in a radial direction by rotation of the rotary shaft; first and second output side eccentric cams attached, to the rotary shaft, adjacent to the first and second input side eccentric cams and configured to be rotated eccentrically in the radial direction by the rotation of the rotary shaft; first and second input side cycloid gears adjacent to each other, attached to outside of the first and second input side eccentric cams, respectively, and including a plurality of external teeth each including a cycloid curve formed on an outer periphery thereof; first and second output side cycloid gears adjacent to the first and second input side cycloid gears, attached to outside of the first and second output side eccentric cams, respectively, and including a plurality of external teeth each including a cycloid curve formed on an outer periphery thereof; a fixed input side rotation part including, on an inner periphery, a plurality of rollers configured to be rotated in contact with the external teeth of the first and second input side cycloid gears; and an output side rotation part including, on an inner periphery, a plurality of rollers configured to be rotated in contact with the external teeth of the first and second input side cycloid gears and are rotated by the rotation of the rotary shaft, wherein the second input side eccentric cam and the first output side eccentric cam are integrally fixed to the rotary shaft in such a way that the second input side eccentric cam and the first output side eccentric cam are eccentric in the same phase, the first input side eccentric cam is fixed to the rotary shaft in such a way that the first input side eccentric cam is eccentric in a phase different from that of the second input side eccentric cam and that of the first output side eccentric cam.
The prior art fails to disclose the second output side eccentric cam is rotatably attached to the rotary shaft, the second input side cycloid gear and the first output side cycloid gear are integrally formed in such a way that the second input side cycloid gear and the first output side cycloid gear are rotated in synchronism with each other in the same phase, and the first input side cycloid gear is connected to the second output side cycloid gear by a connection member in such a way that the first input side cycloid gear and the second output side cycloid gear are rotated in synchronism with each other in the same phase.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 11292125 B2: discloses the structure of a cycloid transmission having only a first input and output side eccentric.
US 10184547 B2: Does not disclose the phase relationships and other structural limitations of the invention
US 20180320759 A1: closes prior art as discussed above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK D. KNIGHT whose telephone number is (571)272-7951. The examiner can normally be reached Telework M-F: 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK D KNIGHT/Primary Examiner, Art Unit 3659